Citation Nr: 1821487	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-53 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Sangster, Counsel







INTRODUCTION

The Veteran had active service from February 1957 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the above claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a written statement received in March 2018, the Veteran withdrew his appeal of the claim for service connection for ulcerative colitis.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of the claim for entitlement to service connection for ulcerative colitis.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2018, the Veteran requested that the pending appeal be withdrawn without action.  The Veteran canceled his video-conference hearing scheduled on April 5, 2018, and stated that there would be no further appeal of his claim for service connection for ulcerative colitis.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn.  In addition, it must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  See 38 C.F.R. § 20.204(b).

Here, the March 2018 written statement meets all of the criteria under 38 C.F.R. § 20.204(b) for withdrawal of the pending claim.  Since the Board has not yet issued a decision concerning the claim for service connection for ulcerative colitis, the criteria are met for withdrawal of the appeal of this claim.  See id.   

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim for service connection for ulcerative colitis and it is, hereby, dismissed.  Id.  


ORDER

The claim for entitlement to service connection for ulcerative colitis is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


